LE BLANC, Justice.
Defendant was charged by a Bill of Information with the crime of aggravated burglary. LSA-R.S. 14:60. He was tried and found guilty as charged. Prior to the sentence, the State filed an Information under LSA-R.S. 15 :529.1, charging the defendant with being a multiple offender, and the court sentenced him to serve a term at hard labor in the State Penitentiary for thirty years. The accused appeals from the conviction and sentence.
The record contains seven Bills of Exception reserved during the trial, the more serious ones being Numbers 1 and 2.
Bill of Exception No. 1.
Prior to trial, the State moved to amend the Bill of Information. The original Bill read as follows:
“That Clayton Stevens O’Brien, within the jurisdiction of the Criminal District Court for the Parish of Orleans, committed aggravated burglary of the , inhabited dwelling of Mr. and Mrs. Edward Vaughn at 8118 Green Street, with intent to commit a theft therein, while armed with a dangerous weapon, to-wit: a sharp instrument, and did commit an aggravated battery with said sharp instrument upon Mrs. Edward Vaughn while in said dwelling and structure.”
The amended Information now reads as follows:
“That Clayton Stevens O’Brien, late of the Parish of Orleans, on the first *811day of August in the year of our Lord one thousand nine hundred and fifty-one, with force and arms, in the Parish of Orleans aforesaid, and within the jurisdiction of the Criminal District Court for the Parish of Orleans, committed aggravated burglary of the inhabited dwelling of Mr. and Mrs. Edward Vaughn at 8118 Green Street, with intent to commit a theft and forcible felony therein, while armed with a dangerous weapon, to-wit: a sharp instrument, and did commit an aggravated battery with said sharp instrument upon Mrs. Edward Vaughn while in said dwelling and structure, and did commit a battery upon Mrs. Edward Vaughn with a personal part of his body.”
The objection to the Bill of Information, as amended, to the effect that the defendant is charged in one count with several crimes, is without merit. Article 222 of the Code of Criminal Law and Procedure, LSA-R.S. 15:222, permits the cumulation, in the same count, of “Several distinct offenses, or the intent necessary to constitute such offenses, disjunctively enumerated in the same law or in the same section of a criminal statute, * * * when it appears that they are connected with the same transaction and constitute but one act, * * * ” The only requirement is that in such an event they must be charged conjunctively.
The law or criminal statute under which the accused is charged in this case is embodied in LSA-R.S. 14:60. That section defines the crime of aggravated burglary as being:
“ * * * the unauthorized entering of any inhabited dwelling, or of any structure, water craft, or movable where a person is present, with the intent to commit a felony or any theft therein, if the offender,
“(1) Is armed with a dangerous-weapon; or
“(2) After entering arms himself with a dangerous weapon; or
“(3) Commits a battery upon any person while in such place, or in entering or leaving such place.” (Our emphasis.)
Thus we have a statute in which several distinct offenses are enumerated disjunctively and we have before us an information from which it distinctly appears those of the offenses therein enumerated, and with which the accused is charged, are connected with the same transaction and constitute but one act and since they are charged conjunctively, as required by LSA-R.S. 15:222, the information is not vulnerable to the objection that it includes, in one count, the commission of several crimes.
*813Bill of Exception No. 2
Prior to trial counsel for the accused filed a motion for a Bill of Particulars requesting the following information:
(1) “What forcible felony does the state contend the defendant had the intention of committing when he allegedly entered the dwelling as referred to in the Bill of Information?
(2) “What was the sharp instrument referred to in the Bill of Information? Was it a knife, or some glass or tool?
(3) “What part of his body did the defendant use to commit the said battery on Mrs. Vaughn?”
' The State refused to answer the' first question propounded in the Bill of Particulars. It answered the other two with apparent satisfaction since it is with regard to the refusal to answer the first that defendant’s counsel particularly takes exception to the ruling of the trial judge upholding the State’s .refusal to answer. In support of his objection, counsel relies on LSA-R.S. IS :227, Code of Criminal Law & Procedure, which provides that “The indictment must state every fact and circumstance necessary to constitute the offense, * *
Counsel’s contention is that the accused was entitled to know what was the forcible felony he intended to commit when, as the State had alleged in the information, he entered the inhabited dwelling with intent to commit one. It would seem that the Bill of Information did inform him of the felony he intended to commit since it avers that he “committed aggravated burglary of the dwelling” which is specifically designated, with intent to commit a forcible felony therein “while armed with a dangerous weapon, to-wit: a sharp instrument and did commit an aggravated battery with said sharp instrument upon Mrs. Edward Vaughn while in said dwelling, * * (Our emphasis.) It strikes us that there the forcible felony alleged is described in detail in just so many words.
Moreover, conceding, arguendo, that the Bill of Information did not fully apprise the accused of the “forcible felony” he intended to commit, it is still sufficient to sustain a charge of aggravated burglary because it distinctly avers that he com■mitted an aggravated burglary of the inhabited dwelling “with the intent to commit a theft * * * therein.” Entering with intent to commit a theft is also one of the ingredients of the offense designated as “aggravated burglary” as appears from the definition of that crime by LSA-R.S. 14:60, supra. Therefore if the allegation relating to “forcible felony” be eliminated from the Bill of Information the Bill is still valid as one charging. that offense. Article 240, LSA-R.S. 15:240 is authority for. disre^ garding the phrase “and forcible felony” *815and rejecting it from the Bill of Information as surplusage.
We conclude that although the information is couched in a manner, and in language that may be said to be inartistic, it nevertheless is sufficient to inform the accused “of the nature and cause of the accusation against him” in compliance with the requirement of Article I, Section 10 of the State Constitution, LSA. In this respect we think the case is altogether different from those of State v. Celestin, 138 La. 407, 70 So. 342 and State v. Holmes, 223 La. 397, 65 So.2d 890, cited as authority by counsel for the defendant.
Bill of Exception No. 3
This bill was reserved upon the ruling of the trial judge on defendant’s motion to elect whether the State would prosecute him for entering with the intention of committing a forcible felony or for entering with the intention of committing a theft.
The contention urged on this motion is answered in our opinion, by LSA-R.S. 15:222 heretofore referred to which permits the cumulation of several distinct offenses, or the intent necessary to commit such offenses, disjunctively enumerated in the same statute, when it appears that they are connected with the same transaction and constitute but one act. In this instance they -are charged conjunctively and that is the only requirement prescribed in the statute.
Bill of Exception No. 4
This bill has reference to a remark of the assistant district attorney in the closing argument before the jury, which, it is contended, had the effect of calling the jury’s attention to the fact that defendant had not taken the witness stand in his own behalf to give them the benefit of his appreciation of the facts the assistant district attorney was commenting on at the moment.
We think that the per curiam of the district judge correctly disposes of the contention made and we adopt his reasons for his. ruling. They are as follows:
“During the trial the State placed Patrolman Joseph Chopin on the stand and asked him whether the defendant had made any comments to him at the time of his arrest. Officer Chopin testified:
Mr. Garon:
“Q. You know Officer, what was asked of the defendant and what his answers were? A. Yes, sir. I was standing in the living room at the time. The accused denied that he had been in the apartment house or across the street — denied that he had been shot at: denied that he was the man Mr. Vaughn chased or seen previously in the apartment house or across the street.”
In his closing argument defense counsel stated to the Jury that it was perfectly normal for O’Brien, the defendant, to have been at the Audrey Apartments that night or early morning because the neighborhood *817'had been placed in a state of alarm and he •was merely investigating a disturbance •.there; defense counsel also observed to the Jury that it was perfectly natural for the ■defendant to have run when he was being arrested by a neighbor pointing a .45 caliber revolver at him.
The State, noticing the variance between the statement of defendant to Officer ■Chopin and his Attorney’s appreciation of •what happened that night had no other way to argue the point than to recall to the Jury’s mind that this difference or irreconcilable variance was existent, and asked the Jury “What is Clayton O’Brien’s appreciation of this?”, meaning that the defendant told a set of facts to the Officer inconsistent •with the facts related by his defense counsel. Article 382 of the Criminal Code, now XSA-R.S. 15:382 gives both counsel the right to draw conclusions from the evidence .and in this instance the State was merely ■commenting on the testimony of Officer Chopin, which is part of the record. '“However, the Court instructed the Jury to disregard all argument of counsel as not being evidence in the case, notwithstanding •■the merit of the argument.”
Bill of Exception No. 5
This bill was taken when the Court refused to order a mistrial on motion of counsel for defendant. The motion is based on ■a statement alleged t0‘ have been made by the assistant district attorney while discussing the testimony of the defendant’s wife before the jury, in an attempt to attack her credibility. It is contended that the alleged remark put the character of the defendant at. issue when the defendant himself had offered no character testimony in his own behalf and had not himself taken the witness stand.
There is considerable controversy over what the actual remark was and whether or not the district attorney completed the sentence he had started to utter before he was interrupted by counsel for defendant. Some confusion arose as to what he had said and in attempting to have the testimony of the minute clerk taken in order to preserve his bill, counsel for defendant upon seeing that there was disagreement between them, told the minute clerk to “forget it” which observation gave the trial judge the impression that the bill had been abandoned. It is apparent that this bill was not perfected and we therefore have nothing before us on which to rule.
Bill of Exceptions Nos. 6 and 7
These bills were taken when the district judge overruled motions for a new trial and in arrest of judgment. They both bear reference to all matters previously discussed in the preceding bills. The only new matter sought to be inj ected is with regard to the charge of the district judge to the jury in which he instructed the jury on the “law of flight”. Counsel, however, did not reserve a bill to what he now urges was an improper instruction and in the *819absence of one this Court will not review the matter complained of.
For the reasons stated, the conviction and sentence are affirmed.
MOISE, J., dissents with written reasons.